Citation Nr: 0122537	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1919 to 
December 1935.  He was subsequently transferred to the Fleet 
Reserve and retired in January 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in January 2001.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were disallowed 
for any reason, including those claims for establishing 
status as a claimant.  See D'Amico v. West, 209 F.3d 1322, 
1326-1327 (Fed. Cir. 2000).  

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veteran's Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  



2.  In September 1972 the RO determined that the appellant 
was not eligible for nonservice-connected death pension 
benefits.  This decision was not appealed.  This 
determination was subsequently made and not appealed on 
multiple occasions, most recently in April 1998.  

3.  The evidence submitted since the April 1998 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

4.  In March 1986 the Naval Military Personal Command (NMPC) 
certified that the veteran had no active duty during World 
War I and World War II.  

5.  The National Personnel Records Center (NPRC) has verified 
that the veteran did not serve in Russia and had no service 
as a member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1998 
determination wherein the RO determined that the appellant 
was not eligible for nonservice-connected death pension, is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  The criteria for basic entitlement to VA nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the April 1998 
decision wherein the RO denied basic entitlement to 
nonservice-connected death pension is reported in pertinent 
part below.

As noted above, the veteran served on active duty from March 
1919 to December 1935.  He subsequently was transferred to 
the Fleet Reserve in December 1935 and was retired in January 
1949.  

There are no service medical records dated during the 
veteran's service in the Fleet Reserve documenting a disease 
or injury.  In this regard, an examination in January 1940 
found the veteran to have no defects and that he was 
physically fit to perform active duty at sea or foreign 
service.  The examiner specifically concluded that he was 
physically fit to perform the duties of his rating at sea.  

The veteran passed away in August 1969.  A DD Form 1300 
Report of Casualty documented that the veteran first enlisted 
in the military in March 1919 and that he retired from active 
duty in December 1935.  It noted that his duty status was 
inactive and that he had retired in January 1949.  

In March 1972 the appellant submitted an application for 
dependency and indemnity compensation (DIC), alleging that 
the veteran's death was caused in service.  

In August 1972 the NPRC verified that the veteran served from 
December 1923 to December 1935.  




In September 1972 the RO denied the appellant's claim for 
DIC.  It further notified her that she was not entitled to 
nonservice-connected death pension because such benefit was 
not payable to the dependents of veterans who served during 
peacetime.  

The appellant applied for pension benefits in December 1973.  
In January 1974 the RO notified the appellant that she was 
not eligible for such benefits.  

In January 1975 the NPRC verified that the veteran had served 
on active duty from March 1919 to December 1935.  It further 
noted that he was transferred to the Naval Fleet Reserve in 
December 1935 and had retired in January 1949.  It noted that 
this report superceded the previous report.  

In October 1975 the RO received a service record dated from 
February 1949 documenting the veteran's retirement from the 
Fleet Reserve, effective January 1949.  The document noted 
that no discharge would be given, and that the veteran would 
be regarded as continuing in the service, "but will be 
dropped from the rolls of the Fleet Reserve."  It further 
specified that the "Secretary of the Navy is authorized in 
time of war or when a national emergency exists to call any 
enlisted man on the retired list into active service for such 
duty as he may be able to perform.  You are therefore advised 
to keep yourself in readiness for service in the event of war 
or national emergency."  

In October 1975 the NPRC again verified the veteran's service 
from March 1919 to January 1949, noting that he had 30 years 
of active and inactive service.  It further noted that he did 
not serve in Russia.  

In November 1975 the RO notified the appellant that she was 
not eligible for death benefits because the veteran did not 
have at least 90 days of wartime service.  The RO again 
notified the appellant of this fact in December 1977, July 
1984, and December 1984.  She did not appeal any of these 
determinations.  



In December 1990 the appellant stated that she was submitting 
a Notice of Disagreement (NOD) and indicated that she was 
claiming entitlement to death benefits.  

In May 1991 the RO notified the appellant that she was not 
entitled to death benefits because the veteran only served 
during peacetime.  It further noted that her statement could 
not constitute an NOD because there was no recent decision 
which was appealable.  

In March 1998 the RO received the appellant's claim for death 
pension benefits.  Submitted with this claim, in pertinent 
part, was a March 1986 letter from the NMPC to the appellant.  
In this letter, the NMPC noted the veteran's service from 
1919 to 1949 and specified that he did not serve on active 
duty during World War I or World War II.  

In April 1998 the RO advised the appellant that her claim for 
death pension had previously been disallowed, and advised her 
that new and material evidence was required to reopen her 
claim.  

In May 1999 the appellant submitted a statement with service 
records which she referred to as the Administrative Record of 
the veteran.  She noted that this consisted of pages 66 and 
170 of the administrative record.  These documents were 
submitted with her statement.  

Both documents (pages 66 and 170) are dated from June 1945 
and entitled, "Recovered Enlisted Personnel (Inactive)."  
It was noted that the veteran was recovered from enemy 
occupied territory and returned to Naval jurisdiction in June 
1945.  It was further noted that he had been transferred to 
the Fleet Reserve Class F4C in December 1935 and had remained 
on inactive duty status.  




In August 1999 the RO again advised the appellant that she 
was not entitled to death pension benefits because the 
veteran served during peacetime.  

The appellant submitted a NOD in which she referred to the 
Administrative Record (AR) on pages 66 and 170.  She then 
referred to "AR I," pages 94, 95, and 96, as stating that 
the veteran was physically qualified for military duties, and 
"AR I," pages 12, 91, and 161 as stating, "...although he 
was placed in the retired list as of Jan. 1,1949, the 
Secretary of the Navy is authorized in time of war or 
national emergency to call him into active service."  She 
then contended that "AR I,", page 92 stated, "... no 
discharge will be given him and he will be regarded as 
continuing in the service."  

In her December 1999 substantive appeal, the appellant cited 
to "AR I", pages' 94, 95, and 96 classification of the 
veteran being physically qualified for duty as evidence of 
the fact that he participated in a battleship's war 
operations.  She further contended that "AR I", page 12 
stated that the veteran had been recommended for a combat 
force, which was in turn corroborated by the authorization in 
"AR I," pages 91 and 161 to call the veteran to duty in the 
event of war or national emergency.  She again referred to 
"AR I," page 92.  

The appellant went on to contend that the veteran's active 
duty "(1919-1935)," was during a state of emergency because 
the Axis powers were violating international treaties.  She 
also appeared to contend that the veteran was involved in 
defensive actions against Nicaragua in 1927.  

In February 2000 the RO received an affidavit from the 
appellant contending that the veteran instructed guerillas in 
war tactics and logistics.  

In January 2001 the Board remanded this case to advise the 
appellant to submit the service records she referred to, to 
attempt to obtain any additional service records, and to 
verify the character of the veteran's service during World 
War II.  


In February 2001 the RO advised the appellant of the recent 
changes in the law with respect to the duty to assist.  In 
particular, it advised her to submit any military records in 
her possession that established the veteran's status as a 
member of the United States Navy from December 1935 to 
January 1949.  She was also provided with a VA Form 21-4138 
and advised to provide the requisite information pertinent to 
her claim for death pension.  

In February 2001 the RO requested verification of whether the 
veteran had any guerilla service or service in the United 
States Armed Forces in the Far East (USAFFE).  In April 2001, 
the NPRC responded that that the veteran had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In March 2001 the RO received a statement from the appellant 
in which she stated that she was submitting service records 
pursuant to the January 2001 Board remand and the RO's 
request that she submit additional evidence.  

Records submitted with this statement include service records 
documenting the veteran's service from 1919 through December 
1935.  In February 1933 the veteran was recommended to 
"COMBATFOR" for advancement to "OC3c."  The last record is 
dated from December 13, 1935 and it documents the veteran's 
transfer to the Fleet Naval Reserve ("FNR").  It also 
documented his placement on inactive duty on that date.  

In a subsequent statement, also received in March 2001, the 
appellant stated that she had submitted all service records 
of the veteran in her possession.  

In June 2001 a Supplemental Statement of the Case (SSOC) was 
issued to the appellant advising her of the continued denial 
of her claim for death pension benefits.  It also advised her 
of the NPRC's recent negative certification dated from April 
2001.  


The Board notes that the appellant had filed a claim against 
the Department of the Navy seeking government survivor 
benefits.  On September 25, 2000 the United States District 
Court for the District of Columbia dismissed the appellant's 
claims because they were barred by the statute of 
limitations.  The United States Court of Appeals for the 
Federal Circuit affirmed the decision on August 8, 2001.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).




Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  




For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  


Basic Eligibility

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability based on service during a period of war.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4)(i), 
(ii).  





In this case, the pertinent periods of war are World War I 
and World War II.  World War I extends from April 6, 1917, 
through November 11, 1918, inclusive.  However, if the 
veteran served with the United States military forces in 
Russia, the ending date is April 1, 1920.  Service after 
November 11, 1918 and before July 2, 1921 is considered World 
War I service if the veteran served in the active military, 
naval, or air service after April 5, 1917 and before November 
12, 1918.  38 C.F.R. § 3.2(c).  

The period of World War II extends from December 7, 1941, 
through December 31, 1946, inclusive.  If the veteran was in 
service on December 31, 1946, continuous service before July 
26, 1947, is considered World War II service.  38 C.F.R. 
§ 3.2(d).  

The service requirements are met if the veteran served in the 
"active military, naval, or air service" for 90 days or 
more during a period of war; served during a period of war 
and was discharged or released from such service for a 
service-connected disability; served for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j) (West 
1991); 38 C.F.R. § 3.3(a)(3).  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).




Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

The duty to notify has been satisfied in this case.  While 
the appellant was not provided with notice of the regulations 
pertaining to new and material evidence, the Board finds this 
to be non-prejudicial to the appellant because the claim, as 
will be discussed below will be reopened.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The RO has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for VA benefits 
on multiple occasions.  It also advised her to submit 
information that would help establish the character of the 
veteran's service between 1935 and 1949.  

The RO has provided the appellant with specific citations to 
the laws and regulations pertaining to establishing basic 
eligibility for VA benefits in the SOC, as well as the SSOC.  
She was also notified of her appellate rights.  


In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating her claim.  She has been notified of her 
procedural and appellate rights.  Furthermore, she has been 
provided with the laws and regulations pertinent to her 
claim, has been afforded the opportunity to present arguments 
in favor of her claim, and has in fact provided such 
arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  

Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)); 
see also Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. August 21, 2001) (holding that the enactment of the VCAA 
does not affect matters on appeal when the question is one 
limited to statutory interpretation).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new law and 
implementing regulations in the first instance.  As set forth 
above, VA has already met any obligations to the appellant 
under this new legislation.  Moreover, the appellant was 
advised of the VCAA by the RO, has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  



In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, supra.  

In this regard, the Board notes that its initial 
consideration of the VCAA implementing regulations in the 
first instance does not prejudice the appellant because such 
regulations merely implemented the VCAA "and do not provide 
any rights other than those provided by the VCAA," and 
therefore the regulations will be applied to all pending and 
future claims.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001); Bernard, supra.  


Compliance with the January 2001 Board Remand

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2001 the Board remanded this case for further 
development.  In particular, it requested the RO to advise 
the appellant to submit any service records she possessed, 
including the "AR I" extracts she had referred to but had 
not submitted.  

While the RO advised the appellant to submit any service 
records in her possession, it made no mention of the "AR I" 
extracts.  However, the Board finds this to be harmless error 
in light of the fact that the appellant responded to the RO's 
notice and the Board's January 2001 remand by submitting 
service records and by her specification that she had nothing 
further to submit.  






Therefore, a remand of this case for the purpose of requiring 
the RO to ask the appellant to submit all "AR I" records, 
where the appellant has specified that she has nothing 
further to submit, would serve no useful purpose and would 
only impose unnecessary burdens on VA and the appellant.  See 
38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board then instructed the RO to request the veteran's 
service records.  There is no indication that the RO has ever 
requested such records, including after the Board's 
instructions to do so.  

The Board finds that this error is harmless and does not 
prejudice the appellant in this instance.  The record already 
contains service records documenting the nature of the 
veteran's service.  

More importantly, as will be discussed below, it has been 
certified that the veteran had no active duty during World 
War I and World War II, and it has also been certified that 
he had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

The Board therefore believes that a remand of this case for 
the purpose of requiring the RO to comply with the Board's 
previous remand by attempting to obtain the service records, 
where the appellant has already submitted service records, 
and where the character of his service has already been 
verified, would serve no useful purpose and would only impose 
unnecessary burdens on VA and the appellant.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).




In addition, since it has been established (as will be 
discussed below) that the veteran did not have active service 
during a period of war, there is no reasonable possibility 
that obtaining service records could substantiate the claim 
because the Board is bound by the findings of the service 
department.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  
Thus, there is no duty to obtain such records in this 
instance.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified as amended at 
3.159(d)).  

Finally, the Board instructed the RO on remand to verify the 
character of the veteran's service in the Fleet Reserve.  

In February 2001 the RO sent a request to the Army Reserve 
Personnel Center (ARPERCEN), asking whether the veteran had 
any guerilla service or service in the United States Armed 
Forces in the Far East (USAFFE), as per the appellant's 
allegations.  The NPRC subsequently responded that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

While the RO's February 2001 request allowed for some useful 
information to be provided, it failed to comply with the 
Board's January 2001 remand instructions because it did not 
address the central question posed in the Board's remand: the 
character of the veteran's service in the Fleet Reserve, 
particularly during World War II.  In other words, the NPRC 
did not make a specific determination as to whether the 
veteran had active service in the Fleet Reserve during World 
War II.  The Board notes that service in the Reserves can 
constitute active military service.  See 38 C.F.R. § 3.6.  

However, upon closer scrutiny of the record, the Board has 
found that there is already verification of the veteran's 
service during World War II on record: the March 1986 
statement from the NMPC finding that the veteran did not have 
active duty in World War II.  


The purpose of this portion of the Board's remand was to 
obtain verification of the veteran's service during World War 
II.  Since such information is already of record, the Board 
finds that the RO's failure to comply with such instructions 
is harmless error.  Furthermore, a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
verification in compliance with the Board's instructions, 
where verification of such service is already of record, 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the appellant.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, the Board notes that the RO's failure to request 
specific verification of whether and when the veteran had 
active and/or inactive duty for training from 1935 to 1949 is 
harmless error because there is no reasonable possibility 
that such development could substantiate the claim.  There is 
no reasonable possibility because the service medical records 
do not document a disease or injury during the veteran's 
service in the Fleet Reserve.  38 U.S.C.A. § 5103(a)(2); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(d)).  

In order for active or inactive duty for training to 
constitute active military, naval, and air service the 
veteran must have been disabled or died from a disease or 
injury incurred during such training.  38 C.F.R. § 3.6(a).  

The Board therefore believes that a remand of this case for 
the purpose of attempting to verify whether the veteran had 
active and/or inactive duty for training while he was in the 
Fleet Reserve, where there is no reasonable possibility that 
such verification could substantiate the claim, would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  



New and Material Evidence

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that new and material 
evidence has been presented.  This evidence consists of the 
April 2001 verification of service from the NPRC and service 
records submitted by the appellant.  

Such records pertain directly to the issue of whether the 
basic eligibility requirements have been satisfied.  Such 
evidence is therefore significant and must be considered in 
order to fairly decide the merits of the claim.  

As new and material evidence has been submitted to reopen the 
issue of basic eligibility for VA death pension, the Board's 
analysis must proceed to an evaluation of the claim on the 
merits.  




Basic Eligibility

After a careful review of the record, the Board finds that 
the veteran did not have active military, naval, or air 
service during a period of war.  As a result, the appellant 
does not meet the requirements for basic entitlement to 
nonservice-connected death pension.  38 C.F.R. § 3.3(b).  

It has been verified that the veteran had active military 
service from March 1919 to December 1935.  It has also been 
verified that the veteran did not serve in Russia.  

Therefore, the above service was not during a period of war.  
Thus, this service cannot be used to establish basic 
entitlement to death pension as it took place exclusively 
during peacetime.  See 38 C.F.R. §§ 3.2(c), 3.3(b)(4)(i).  

Thus, the remaining issue is whether the veteran's service in 
the Fleet Reserve from December 1935 to January 1949 
constitutes qualifying service for purposes of establishing 
basic entitlement to nonservice-connected death pension.  The 
Board finds that it does not constitute qualifying service.  

In order for it to constitute qualifying service, the veteran 
would have had to have served in active military, naval, or 
air service during a period of war.  The World War II period 
extends from December 7, 1941 to July 26, 1946.  38 C.F.R. 
§ 3.2(d).  

Thus, a portion of the veteran's service in the Fleet Reserve 
was during a period of war.  However, for reasons that will 
be set out below, the Board finds that such service did not 
constitute active military, naval, or air service.  

In March 1986 the NMPC specifically found that the veteran 
had no active duty during World War II (it also found that he 
had no active duty during World War I).  




In addition, in April 2001 the NPRC verified that the veteran 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, as was contended by the 
appellant.  

The service department's determinations are binding on VA.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the veteran's name was misspelled or that the 
wrong service number was used when verification was made.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

The appellant has referred to multiple service records in 
support of her contention that the veteran had wartime 
service, and has cited to multiple records in support of her 
contention.  

The Board is of the opinion that such evidence does not 
establish or even indicate that the veteran had wartime 
service because they almost exclusively pertain to his 
situation after his retirement from service in January 1949.  
In this regard, such documents advised him that he could be 
called into active service in the case of war or national 
emergency.  They do not indicate that he was in fact called 
on to active duty during a period of war.  

The appellant's reference to the veteran being recommended 
for a combat force does not establish that the veteran served 
during a period of war.  To the contrary, service records 
establish that he was recommended for "COMBATFOR" in 
February 1933, during peacetime.  




The record of the veteran being recovered from enemy 
territory in June 1945 also does not establish that he had 
the requisite service during a period of war.  In fact, the 
record specified that the veteran was inactive when he was 
recovered from such territory, and that he had remained on 
inactive duty status since his transfer to the Fleet Reserve.  
Other service records also indicate that the veteran was 
placed on inactive duty once he was transferred to the Fleet 
Reserve.  

The January 1940 physical examination indicated that the 
veteran was physically qualified for active duty; however, it 
does not establish that he was in fact called up for active 
duty.  In addition, it does not establish that he was called 
up for active duty during a period of war, particularly in 
light of the fact that the examination was conducted in 
peacetime.  

Finally, the Board again stresses that service department 
determinations are binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.  

It has not been specifically verified as to whether the 
veteran engaged in active duty for training or inactive duty 
for training while he was in the Fleet Reserve from December 
1935 to January 1949.  

However, service medical records, including the 1940 Fleet 
Reserve physical examination, document no injuries or disease 
between 1935 and 1949.  Therefore, such periods, even if 
verified, could not constitute active military, naval, or air 
service.  As noted above, in order for active or inactive 
duty for training to constitute active military, naval, and 
air service the veteran must have been disabled or died from 
a disease or injury incurred during such training.  38 C.F.R. 
§ 3.6(a).  

As a result, such possible periods of training can not be 
used to establish that the veteran had qualifying service 
during a period of war.  Id.  




Thus, because the veteran did not have active military, 
naval, or air service during a period of war, the appellant 
is not eligible for nonservice-connected death pension.  
38 C.F.R. § 3.3(b).  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

He appellant, having submitted new and material evidence to 
reopen a claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits, the appeal is granted 
to this extent.

Entitlement to basic eligibility for nonservice-connected VA 
death pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

